ON REHEARING

                               UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 15-2258


BETTE J.T. JONES,

                Plaintiff – Appellant,

          v.

NORTH CAROLINA DEPARTMENT OF TRANSPORTATION,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Graham C. Mullen,
Senior District Judge. (3:15-cv-00170-GCM)


Submitted:   August 26, 2016                 Decided:   September 6, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Bette J.T. Jones, Appellant Pro Se. Kenneth Andrew Sack, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Bette     J.T.     Jones       appeals        the    district       court’s   orders

denying her notice of removal and remanding her civil action to

state court for further proceedings and denying her motions for

reconsideration.         After we dismissed her appeal as untimely,

Jones     filed   a    petition       for        rehearing      providing     additional

information on the timeliness of the notices of appeal.                                 We

grant the petition for rehearing, thus vacating our previous

order dismissing as untimely, and dismiss in part and affirm in

part the district court’s orders denying the notice of removal

and remanding the case to state court and denying Jones’ motions

for reconsideration.

     With certain exceptions, “[a]n order remanding a case to

the State court from which it was removed is not reviewable on

appeal or otherwise.”              28 U.S.C. § 1447(d) (2012).               The Supreme

Court   has    limited       the    scope     of    §    1447(d)     to      prohibiting

appellate     review    of    remand      orders        based   on   a    defect   in   the

removal     procedure     or       lack     of     subject      matter     jurisdiction.

Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 711–12 (1996);

see 28 U.S.C. § 1447(c) (2012).                         However, 28 U.S.C. § 1443

(2012) authorizes removal from state court of “civil actions ...

[a]gainst any person who is denied or cannot enforce in the

courts of such State a right under any law providing for the



                                             2
equal civil rights of citizens of the United States, or of all

persons within the jurisdiction thereof.”                  28 U.S.C. § 1443(1).

        To    the   extent    the    civil     rights    exception     applies     here,

based on Jones’ allegations under Title VII, we affirm the order

based on the reasoning of the district court.                         Jones v. North

Carolina Dep’t of Transp., No. 3:15-cv-00170-GCM (W.D.N.C. Aug.

6   &   Sept. 10,     2015).         The   remainder     of    the    appeal    must   be

dismissed because this court lacks jurisdiction to review the

district court’s order.              See 28 U.S.C. § 1447(d).            We therefore

dismiss the appeal in part and affirm in part.

              We dispense with oral argument because the facts and

legal    contentions         are    adequately     presented     in    the     materials

before       this   court    and    argument     would   not   aid    the    decisional

process.

                                                                 DISMISSED IN PART;
                                                                   AFFIRMED IN PART




                                             3